UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 24, 2012 PRIVATEBANCORP, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 001-34066 36-3681151 (State or other jurisdiction of incorporation) (Commission file number) (I.R.S. employer identification no.) 120 S. LaSalle Chicago, Illinois (Zip Code) (Address of principal executive offices) Registrant’s telephone number, including area code:(312) 564-2000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General InstructionA.2 below): [] Written communications pursuant to Rule425 under the Securities Act (17CFR230.425) [] Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) [] Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) [] Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) ITEM 8.01OTHER EVENTS On October 24, 2012, PrivateBancorp, Inc. (the “Company”) issued a press release announcing that it had repurchased all $243.8 million of preferred stock that the Company issued to the U.S. Department of Treasury under its Troubled Asset Relief Program (TARP) Capital Purchase Program.The Company intends to seek to repurchase the common stock warrant that it issued to the U.S. Treasury as part of its participation in the Capital Purchase Program.Attached as Exhibit 99.1 is a copy of the related press release, which is incorporated herein by reference. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS (d)Exhibits. ExhibitsDescription Press release dated October 24, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:October 24, 2012PRIVATEBANCORP, INC. By:/s/Kevin M. Killips Kevin M. Killips Chief Financial Officer INDEX TO EXHIBITS ExhibitDescription 99.1Press release dated October 24, 2012
